Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 1 of 16 PageID# 1


       Constitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
      regulated militia, composed of the body of the people trained to arms, is the
      proper, natural, and safe defence of a free State; that standing armies in
       time of peace should be avoided as dangerous to liberty, and that in itJJ
      cases the military should be under strict subordination to and giverned byF'l|
       the civil power. Notice of Special Restricted Appearance: White. Isha'^Haod ' '
      Abdullah Beneficial Owner 1" Lien Holder of WHITE, SHA'HEED ABDu4laH                                             Estate
      d/b/a SHA' HEED ABDULLAH WHITE©©™
                                                                                                                                    4 ?JJ2l

                                                                    In
                                                                                                                   CLE'^K U.S. DISTRICT COURT
                                                                                                                           ' K.nnPP.I K VA
                                                             'Federal Court"
                                                                     at
                                                    'District Court of the united States
                                            for Eastern District of Virginia Norfolk District"
                                                                                                       a :a\oj31i
      commonwealth ofVirginia
      county of                               ss.

      i; a man; Sha" Heed Abdullah White, a man                           Case No
      prosecutor
                                                                                    • Rf

      COMMONWEALTH OF VIRGINIA; a body corporate.                         CLAIM:TRESPASS:TORT: FOR ASSAULT AND FALSE
      FEIN: 5460017J6. organized and existing under the                   ARREST WITH DEADLY FORCE, AND FALSE
      laws of the U.S. / UNFI liD S I A TliS.                             IMPRISONMENT
                                                                               (verified)
      Cit}' ofVirginia Beach.VA; a body corporate.
      FEIN: 540722061 organized and cxistina under the laws
      ofthe COMMONWEALTH OF VIRGINIA; a body
      corporate/politic. FEIN; 546001736

      City ofVirginia IJcacli Police IXipartnieni.
      City ofVirginia Ucach. VA
      Municipal Police Department

      PUBLIC OFFICER dba
      Briana Spratlc>. an indix idual dba
      Detective for City ofVirginia Beaeli (Municipal) Police
      Department
      El. al.
      IVrong-doer(s)

         IVfiile, Sha Head Abdullah, a man; of full age, being duly sworn, or affirmed according to law. on his oath saith:
     That he is the prosecutor in the above entitled claim; That the facts, matters and things therein set forth, except only
     as to those stated on information and belief, are true ofhis own knowledge, and as to such matters, facts and things
     as are set forth therein on infomiation and belief, he believes them to be true;

      Executed on the                day oiJidy, 2021,




                                                                          White. Sha" 1 Iced Abdullah; without the United States,
                                                                          Not in Individual Capacity. Held in trust.
                                                                          All Rights Reserved


     Sworn, or affirmed to and subscribed before me                 ,l4             ,dayofyu/v, 2021;


                                                                                                                       Verified
     Notaiy Public                                                                              SEAL-
                                                                                                                             Barbara L. Stevens
                                                                                                                              NOTARY PUBLIC
                                                                                                                          Commonwealth of Virginia
                                                                                                                              Reg.# 262023
                                                                                                                          Com. Exp. Dec. 31, 2022
     CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE, 1 of 14
     AND FALSE IMPRISONMENT


                                COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 2 of 16 PageID# 2

         M
     Constitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
     reguldted militia, composed of the body of the people trained to arms, is the
     proper, natural, and safe defence of a free State; that standing armies in
     time of peace should be avoided as dangerous to liberty, and that in all
     cases the military should be under strict subordination to and governed by
     the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
      Abdullah Beneficial Owner 1'' Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
      d/b/a SHA' HEED ABDULLAH WHITE©©"'


      Deflnitions: The following terms have the following meanings:
      Body Corporate: means A corporation; Blacks Law Dictionaiy 1" Edition

      Claim, V. means To demand as one's own; to assert a personal right to any property or any right; to
      demand the possession or enjoyment of something rightfully one's o\vn and WTongfully withheld.

     Claim of Conusance: means In practice. An intervendon by a third person in a suit, claiming that he has
     a rightful jurisdicdon of the cause which the plaindff has commenced out of the claimant's court.

      Capita. - means Lat. By the Head

      Blacks Law Dictionary I" Edition:
      CAPITISDIMINUTIO. means In Roman law. A diminishing or abridgment of personality; This was a loss or curtailment
      of a man's stoti;s or aggregate of legal attributes and qualifications, following upon certain changes in his civil condition. It
      was of three kinds, enumerated as follows:


      CAPITIS DIMINUTIO MAXIMA,(meaning a maximum loss ofstatus through the use of capitalization, e.g. JOHN DOE
      or DOE JOHN)- means The highest or most comprehensive loss ofsfotus. This occurred when a man's condition was
      changed from one of freedom to one of bondage, when he became a slave. It swept away with it all rights of citizenship
      and all family rights.

     G^PITIS DIMINUTIO MEDIA,(meaning a medium loss ofstatus through the use of capitalization, e.g. John DOE)-
     means A lesser or medium loss of status. This occurred where a man lost his rights of citizenship, but without losing his
     liberty. It carried away also the family rights.

     CAPITISDIMINUTIO MINIMA,[meaning a minimum loss ofstatus through the use of capitalization, e.g. John Doe/
     John doe) means The lowest or least comprehensive degree of loss of status. This occurred where a man's family
     relations alone were changed. It happened upon the arrogation of a person who had been his own master,(suijuris,) or
     upon the emancipation of one who had been under thepatrio potesCas. It left the rights of liberty and citizenship
      unaltered.


      DIMINUTIO. means In the civil taw. Diminution; a taking away; loss or deprivation Diminutio capitis, loss o(status or
      condition. Sec Capitis Diininutlo.


     Note: As Black's law Dictionary 1*^ Edition explains, the full capitalization of the
     letters of one's given name, and, family name, results in a diminishing or complete
     loss of legal citizenship status, wherein one actually becomes a slave, or, an item of
     inventory;

     Corporation Sole: means A corporation consisting of one person only, and his successors in
     some particular station, who are Incorporated by law in order to give them some legal
     capacities and advantages, particularly that of perpetuity, which in their natural persons they
     could not have had. A corporation sole consists of a single person, who is made a body
     corporate and politic, in order to give him some legal capacities and advantages, and especially
     that of perpetuity; as a bishop, dean, etc.; Blacks Law Dictionary 1^' Edition

     Injury, means Any wrong or damage done to another, either in his person, rights, reputation, or
     his property. Anderson Law Dictionary

     Legal Person, n. law, means a legal person is any person or 'thing'(less ambiguously,
     any legal entity) that can do the things a human person is usually able to do in law -
     such as enter into contracts, sue and be sued, own property, and so on. The reason for the
     term "legal person" is that some legal persons are not people: companies and corporations
      are "persons" legally speaking (they can legally do most of the things an ordinary person
     can do), but they are clearly not people in the ordinary sense.

     Judicial, means Whatever emanates from a judge as much, or proceeds from a court ofjustice.
     Pertaining to the administration ofjustice by a judge or court; also, authorized bylaw.




     CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE,                                                2 of 14
     AND FALSE IMPRISONMENT


                                      COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 3 of 16 PageID# 3

       u
     Constitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
     regulated militia, composed of the body of the people trained to arms, is the
     proper, natural, and safe defence of a free State; that standing armies in
     time of peace should be avoided as dangerous to liberty, and that in all
     cases the military should be under strict subordination to and governed by
     the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
     Abdullah Beneficial Owner 1" Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
     d/b/a SHA' HEED ABDULLAH WHITE©©™


     Juridical Person, means A juridical person is a non-human legal entity, in other words any
     organization that is not a single natural person but is authorized by law witli duties and rights
     and is recognized as a legal person and as having a distinct identity. This includes any
     incorporated organizations including corporations, government agencies, and NGOs. Also
     known as artificial person,juridical entity,juridic person,juristic person, or legal person.
     The rights and responsibilities of a juridical person are distinct from those of the natural
     persons constituting it.

     Person, means A man considered according to the rank he holds in society, with all the rights
     to which the place he holds entitles him, and the duties which it imposes.
        A human being considered as capable of having rights and of being charged with duties;
     while a "thing" is the object over which rights may be exercised.
        Persons are divided by law into natural and artificial, natural persons are such as God of
     nature formed us; artificial are such as are created and devised by human laws, for the
     purposes of society and government, which are called "corporations" or "body politic"

     Tort, means Wrong; injury; the opposite of right. In modem practice, tort is constantly used as
     an English word to denote a wrong or wrongful act, for which an action will lie, as
     distinguished from a contract.

     Tort-Feasor. means A wrong-doer; one who commits or is guilty of a tort.

     Void Ab Initio. Means A void ab Initio agreement is Latin for "void from the beginning."
     This means that legally, a contract was void as soon as it was created. The parties of the contract are not
     legally related based on what was written in the agreement because the agreement in question was never
     valid.


     Wrong, means An injury; a tort; a violation of right of law.

     Wrong-doer, means One who commits an injury; a tort-feaser.

     Wrongfully Intending, means In the language of pleading, this phrase is appropriate to be used
     in alleging the malicious motive of the defendant in committing the injury which forms the
     cause of action.



                           ORGANIC LAWS OF THE UNITED STATES OF AMERICA

     i, wish court to take judicial notice: Organic Laws of the Lnited States of America: Declaration of
     Independence,The Northwest Ordinance of 1787,The Constitution of the I'niled Stales of America - 1787,
      Bill of Rights -1787,as the Supreme Law of the Land,see Exhibit A. and.

     i, wish court to take further judicial notice: Constitution of Virginia - 1870,said C'onstitution of Virginia -
      1870 the following constitution and form of government for this commonwealth not inconsistent therewith;
     see Exhibit B. and.


     i, wish court to take further Judicial notice: The District of Columbia Organic Act 1871/Charter Act of
     District of Columbia, CH.AP. LXll.- An act to provide a Governmentfor the District of Columbia., which
     describes its venue as "all thai part of the territoiy of the United Slates included within the limits ofthe District of
      Columbia...".;
     The District of Colombia was originally provided for in the Constitution for the United States of America (9-17-
     1787)at Article 1 Section 8, specifically in the last two clauses; see Exhibit C. and.

     i, wish court to take further Judicial notice: Pursuant to The District of Columbia Organic Act 1871 CHAP.
     LXll.-A/f act to provide a Governmentfor the District ofColumbia.', The United Slates/U.S., only, has
     Jurisdiction within those 10 square miles over its servants, employees, officers and agents, and, or any body
     politic/body corporate created, organized and e.\isting under its laws; see Kxhihit C. and,

     i, wish court to take further Judicial notice: Pursuant to THE CGNSTriT'TIGN GF THE UNITED STATES
     GF AMERICA -1787 ARTICLE IV Section 4. The United States shall guarantee to every St.atc in this Union a
      Republican Form of Government,and shall protect each of them against Invasion; and on Application of the
     CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE,                                         3 of 14
     AND   FALSE IMPRISONMENT


                                 COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 4 of 16 PageID# 4

     iConsCiCutrion of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
      regulated militia, composed of the body of the people trained to arms, is the
      proper, natural, and safe defence of a free State; that standing armies in
      time of peace should be avoided as dangerous to liberty, and that in all
      cases the military should be under strict subordination to and governed by
      the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
      Abdullah Beneficial Owner 1^"^ Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
      d/b/a SHA' HEED ABDULLAH WHITE©©™


      Legislature, or of the Executive (when the Legislature cannot be.convened)against domestic Violence,see Exhibit
      A,and,

      i, wish court to lake further judicial notice: Pursuant to THE CONSTITI TION OF THE I'NITED STATES
      OF AMERICA -1787 ARTICLE IV Section 1. Full Faith and Credit shall be given in each State to the public
      Acts, Records, and- judicial FYocccdings of every other State, And the Congress may by general Laws prescribe the
      Manner in which such Ads.Records and Proceedings shall be proved, and the Effect thereof.



                                                     INTRODUCTION

             1. This is a claim of trespass: tort; filed by While, Sha'Heed Abdullah,(herein after prosecutor), whom
                 has been aggrieved, injured and harmed, when his unalienable rights secured and protected by The
                 Constitution of United States of America - 1787, Article I, Article IV,and Article V, and certain Bill of
                 Rights pursuant to The Constitution of United Stales of America - 1787, were violated, when said
                 prosecutor, was wrongfully and falsely arrested by an unknown man and several others unknown to him,
                 acting under Color of Law, whom claim to be Law Enforcement Officers employed by the City of
                 Virginia Beach, VA; A body corporate, FEIN: 540722061. organized and existing under the laws ofthe
                 COMMONWEALTH OF VIRGINIA; a body corporate. FEIN: 546001736.(hereinafter wrong-
                 doer(s)),.and imprisoning said prosecutor in a police jail at the City of Virginia Beach Police
                 Department. City of Virginia Beach, VA, and at said location, securely cuffed said prosecutor's hands
                 behind his back and put said prosecutor in some type of body restraint, in order to force said prosecutor
                 by/under threat, coercion and undue duress to give a DNA sample, which said prosecutor did not
                 consent, then soon after restraining said prosecutor, a woman whom claim to be a Law Enforcement
                 Officer employed by said City ofVirginia Beach, VA, violated prosecutor's unalienable rights, and took
                 a DNA sample from said prosecutor without his consent, and then wrongfully, under Color of Law
                 violated said prosecutor's unalienable rights to his liberty and freedom by imprisoning said prosecutor in
                 a police jail at the City ofVirginia Beach Police Department, City ofVirginia Beach, VA,for seven(7)
                 days, and six(6)nights, viz. from the 2'"' day ofJuly, twenty twenty-one (202 J);
            2. This is a suit for money damages brought pursuant to THE CONSTITUTION OF THE UNITED
                 STATES OF AMERICA -1787 ARTICLES 1, IV and V, and under the common law of the
                commonwealth ofVirginia; one of the several Stales ofthe Union, against the City ofVirginia Beach,
                 VA; organized and c.visting under the taws of the COMMONWEALTH OF VIRGINIA,the
                COMMONWEALTH OF VIRGINIA; a body corporate. FEIN: 546001736. organized and existing
                 under the laws of the U.S. / UNITED STATES,and Briana Sprailcy, et al.


                                            JURISDICTION AND VENUE


            3. This action arises under federal law and the THE CONSTITUTION OF THE UNITED STATES OF
                 AMERICA - 1787 ARTICLE III Section 2. / BILL OF RIGHTS ARTICLE IV / BILL OF RIGHTS
                 ARTICLE V / BILL OF RIGHTS ARTICLE VI / BILL OF RIGHTS ARTICLE VII / BILL OF

                 RIGHTS ARTICLE IX;




     CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE, 4 of 14
     AND FALSE IMPRISONMENT


                                COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 5 of 16 PageID# 5

      n
      Constitution of Virginis 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
      regulated militia, composed of the body of the people trained Co arms, is the
      proper, natural, and safe defence of a free State; that standing armies in
      time of peace should be avoided as dangerous to liberty, and that in all
      cases the military should be under strict subordination to and governed by
      the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
      Abdullah Beneficial Owner 1=- Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
      d/b/a SHA' HEED ABDULLAH WHITE©©™


           4. Thejiirisdiclion oflliis Court is invoked piirsiiani {o THE CONSTITUTION OF THE UNITED STATES
                 OF AMERICA - 1787 ARTICLE III Section 2. Venue is proper in this district because it is where the
                 events claimed of occurred;
           5. The wrongdoer COMMONWEALTH OF VIRGINIA; a body corporate. FEIN: 546001736. organized
                 and existing under tlie laws ofthe U.S. / UNI'fliD S TAri-lS;
           6. 'i'lie wrongdoer City of Virginia Beach. VA;['iilN: XX-XXXXXXX. is a municipal corporation in the
                 COMMONWF.Al.TH OF VIRGINIA; a body corporate/politic, FEIN: 546001736;
           7. The wrongdoer Briana Sprallcy is an enforcement oHlccr working as a Police OlTicer for the City Of
                 Virginia Beach, VA,and is otherwise siiiJuris:


                                                         Till-: PARTlliS




           8. Prosecutor Sha' Heed Abdullah White, is twenty-seven (27) years old. an active member in the United
                 States of America Navy / Rank E3. and an inhabitant ofthe commonwealth of Virginia, said
                 commonwealth of Virginia; one of the several States of the Union;
           9.    Wrong-doer City of Virginia Beach. VA; IT-:IN: XX-XXXXXXX. is a political subdivision ofthe
                 COMMONWEALTH OF VIRGINIA; a body politic. Fl-ilN: 546001736;
           10. Wrong-doer COMMONWEALTH OF VIRGINIA; a body corporate. FEIN: 546001736,organized and
                 existing under the laws of the U.S. / UNITI-D S TATiiS;
           11. Wrongdoer police oflkcr Briana Spratlcv ("Spralley") was at all times relevant to this claim a certified
                 law enforcement in the Commonw ealth of Virginia; At the time of this incident she was a duly appointed
                 and acting as a police officer of the City of Virginia Beach Police Department. City of Virginia Beach.
                 VA. acting under color of law. to wit. under color ofstatutes, ordinances, rcgulatioas. policies, customs
                 and usages of the Commonwealth of Virginia and/or the City of Virginia Beach Police Ikpartment. City
                 of Virginia Beach. VA;
           12. Fil.al, wrong-doers certain Law Enforcement Ofllcers employed by the City of Virginia Beach. VA; A
                 body corporate, FEIN: 540722061. organized and existing under the laws of the COMMONWEALTH
                 OF VIRGINIA;

           13. At all times in this matter to date. Wrong-doers, City of Virginia Beach. VA. and Ollicer Briana Spratley
                 are in engaged in conduct that threatens to violate pro.seeutor"s federally protected unalienable rights by
                 making threats ofarrest. w ith arms,coercion and use of deadly force;


                                                STATEMENTS OF FACTS



           14.        On or about the 28"'day of April 2021. i had my counsel of choice, contact Delectivc Briana
                 Spratley. whom claim to be a Law Enforcement OfTlcer employed by the City of Virginia Beach, VA;
                 she had Icit a contact number, and wanted to di.scuss/qucstion me on a certain mailer, to which she was
                 informed;"To secure, protect, the rights, and prevent harm, and cause injury to the parties, i require all
                 future eommunications to comes by way of the written word. and. vcritied under oath or alllrmation.
                 penalty of perjury. by it's author/creator that all herein said certain wTittcn word(s) is true; i am an idiot

      CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE, 5 of 14
      AND FALSE IMPRISONMENT


                                 COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 6 of 16 PageID# 6

       11
      Constitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
      regulated militia, composed of Che body of the people trained to arms, is the
      proper, natural, and safe defence of a free State; that standing armies in
      time of peace should be avoided as dangerous to liberty, and that in all
      cases the military should be under strict subordination to and governed by
      the civil power. Notice of Special Restricted Appearance; White, Sha'Heed
      Abdullah Beneficial Owner 1"^ Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
      d/b/a SHA' HEED ABDULLAH WHITES®™


                in Icgalcsc. i. verily here as i will in open court of record llial all herein be Iriie":In which said Briana
                Spralley alkr a momenl ofconvcrsing angrily replied "rm going to arrest you for obstructing justice and
                take a sample ofyoiir DNA". and abniptly hung up:
            15. On or about the third (3rd)of Mm', twenty twenty-one (2021), said prosecutor filed an action in 'Federal
                Court' at 'District Court of the united States for eastern District of Virginia Norfolk District": NOTICE
                OF MOTION AND MOTION TO INTERVENE WITH AN INJUNCTION (verified) Case number:
                (3:2021cv00327], RA 282 044 227 US.and, it is now pending, undetermined: and i claim an injunction
                against the prosecution ofsaid unverified non-indictment complaint, until the determination of my said
                action in 'Federal Court" at 'District Court ofthe united Slates for Eastern District of Virginia Norfolk
                District"; sec Exhibit D:
            16. Then,on or about the seventh (7"') day of May twenty twenty-one (2021). around approximately seven
                pm (7pm). an NCIS agent escorted IX'tective Briana Spratley. and another woman, an unidentified Law
                Enforcement Officer employed by the City of Virginia Beach, VA. to the main office of the "fuel-farm
                compound" where said Detective Briana Spratley and the unidentified Law Enforcement Officer, upon
                face to face with said prosecutor, without identifying the party in question, said unidentified Law
                Enforcement Officer uttered "she had a search warrant to collect a sample ofsaid prosecutor"s DNA",
                and in which said prosecutor uttered in reply "i do not consent";
            17. Aficr multiple times, said prosecutor making it clear he does not consent, said unidentified Law
                Enforcement Officer uttered"Arc ro// refusing to give me your DNA'.'"
            18. Said prosecutor then uttered "Define.votf''". multiple times, in which said unidentified Law Enforcement
                Officer, uttered,"rm going to gel an arrest warrant against you for obstructing justice": and then
                IXtective Briana .Spratley and said unidentified Law Enforcement Officer lel) the premises:
            19. Then, on or about the first (1st) day ofJune twenty twenty-one (202!), around approximately twelve
               (12)noon, a woman, identifying herselfas a Law Enforcement Officer employed by the City of Virginia
                Beach, VA. accompanied by a man. whom seem to also be an Law Enforcement Officer employed by
                the City of Virginia Beach, VA,said woman officer, without identifying the party in question, uttered
                "she had a search warrant to swab said prosecutor's DNA";
          20. Which said prosecutor uttered"i do not consent"
          21. Said woman officer nervously uttered "Arc you refusing to provide a sample?"
          22. Which said prosecutor uttered again"i do not consent"
          23. Then, said woman ofiiccr, handed said prosecutor a summons to appear in court for case Docket #[CL
                2I-2598J on the sixteenth (16"" day of June, twenty twenty-one(2021): sec Exhibit E;
          24. In regards to case Docket #:[CL 21-2598], said prosecutor appeared by Restricted Special Appearance,
                and the Judge made known to prosecutor: Paul J. Powers, in regards to case Docket U: [CL 21-2598],
                prosecutor: Paul J. Powers, did not. nor did this prosecutor: Paul J. Powers, ever have jurisdiction; and
                then asked this pro.secutor: Sha 'Heed Abdullah While."What day would said prosecutor be available for
                a continuance?" in which said prosecutor uttered "i plead the 5"'", and then soon exited the court, and,
                was never given any proper service, stating a date, and or time for an continuance in regards to case
                Docket#:[CL 21-2598];




     CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE,                                         6 Of 14
      AND FALSE IMPRISONMENT


                                COURT OF RECORD COMMON              LAW    JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 7 of 16 PageID# 7

      mil
     Constitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
     regulated militia, composed of the body of the people trained to arms, is the
     proper, natural, and safe defence of a free State; that standing armies in
     tiine of peace shouid be avoided as dangerous to liberty, and that in all
     cases the military should be under strict subordination to and governed by
     the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
      Abdullah Beneficial Owner I"' Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
      d/b/a SHA' HEED ABDULLAH WHITE©©~


           25. Then, on or about the second (2"^) day of July, twenty twenty-one (2021), prosecutor, received a call
               from said prosecutor's leading petty ofTicer to come into work at 07:30. which sounded unusual to said
               prosecutor, because we always muster at 06:45;
           26. Said prosecutor, was performing telcwork every day prior to this date, however, this particular day said
               prosecutor was called into work to do an all-hands safety stand-down brief for the fourth (4"") ofJuly
               holiday 96-hour break; As said prosecutor approached base, said prosecutor showed his military
               identification-card to the gate guard, and they instructed said prosecutor to pull over to the side to do a
               random vehicle-inspection, so said prosecutor drove around and parked in the inspection area;
           27. The guard asked said prosecutor to step out of his automobile and to put the key on the dashboard,
                having never experienced an inspection, said prosecutor, thought this was all protocol; said prosecutor
                proceeded to step out said prosecutor's automobile and the guard asked said prosecutor to put his hands
                behind his back:

           28. At this very moment, said prosecutor was perplexed, because said prosecutor followed the requested
               actions thinking it was all a part of the inspection for training purposes: The guard then put handcuffs on
               said prosecutor, and then said prosecutor witness what seem to be four(4) police oiTicers exit a parked
               vehicle and approach said prosecutor;
           29. Said Law Enforcement Olllcers employed by the City of Virginia Beach. VA, without identifying the
               party in question or the party they seek, and without reading said prosecutor, said prosecutor rights, then
               put a different set of handcuffs on said prosecutor, and then took the military guards handcuffs off;
           30. Then, said Law Enforcement Officers employed by the City of Virginia Beach, VA, began to search said
               prosecutor's automobile and took possession of certain property (two(2)cellphones), after searching
               said prosecutor's automobile without right and without consent, said Law Enforcement Officers
               employed by the City ofVirginia Beach. VA, frisked and checked all the pockets of said prosecutor, and
               started collecting and placing said prosecutor's property into a brown bag:
           31. Then, said Law Enforcement Officers employed by the City ofVirginia Beach. VA,grabbed ahold of
               said prosecutor's arm and began pulling said prosecutor and placed said prosecutor into the parked
               vehicle they exited from, then proceeded to inform said prosecutor that said prosecutor's automobile will
               be towed by Metro Towing:
           32. Then, said Law Enforcement Oftkers employed by the City ofVirginia Beach, VA,got in the parked
               vehicle and begun to drive with said prosecutor, down to the City ofVirginia Beach Police Department,
               City ofVirginia Beach, VA:
           33. Once we arrived there, said prosecutor, was directed out ofthe vehiele, soon after Law Enforcement
               Officers employed by the City of Virginia Beach, VA. put shackles onto said prosecutor's ankles and a
               set of handcuffs on said prosecutor's wrist;
           34. Then said Law l-nforcement Officers employed by the City ofVirginia Beach, VA,grabbed ahold of
               said prosecutor's arm to guide said prosecutor's movements into a dimly lighted office, where said
               prosecutor noticed (he same detectives that harassed said prosecutor at work multiple times:
           35. A man. unknown to said prosecutor, a Law Enforcement Officer employed by the City ofVirginia
               Beach. VA. brought said prosecutor into a room and another casually dressed Law Enforcement Officer
               employed by the City ofVirginia Beach, VA,unknown to said prosecutor, entered and uttered to said
               prosecutor "said prosecutor must provide a swab of said prosecutor's DNA".

     CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE,                                      7 of 14
     AND   FALSE IMPRISONMENT


                              COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 8 of 16 PageID# 8

      HI
      Constitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
      regulated militia, composed of the body of the people trained to arms, is the
      proper, natural, and safe defence of a free State; that standing armies in
      time of peace should be avoided as dangerous to liberty, and that in all
      cases the military should be under strict subordination to and governed by
      the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
      Abdullah Beneficial Owner 1" Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
      d/b/a SHA' HEED ABDULLAH WHITE®®™


           36. Said casually dressed Law Enforcenieni Ofllcer employed by the City of Virginia Beach, VA,also tried
                to coerce said prosecutor, into confirming legal false information written upon his document; Said
                prosecutor uttered to said casually dressed Law Enforcement Officer "rm not answering any questions
               at this moment without consulting my counsel".
           37. Said casually dressed Law Enforcement Officer employed by the City of Virginia Beach, VA,then
               yelled out that "This is going down whether you want it or not". Said prosecutor uttered "'1 do not
               consent to this".

           38. Said casually dressed Law Enforcement Officer employed by the City of Virginia Beach, VA, then
                uttered that "We are way passed getting your consent and that he was not "fucking around".
           39. Said prosecutor uttered "I am not fucking around either";
           40. Said casually dressed Law Enforcement Officers employed by the City of Virginia Beach, VA,then
               stormed out of the room and uttered "You asked for it!";
           41. Afier appro,\imately ten (10) minutes later, roughly six(6)armed Law Enforcement Officers employed
               by the City of Virginia Beach, VA,each armed man unknown to said prosecutor, enter the room and
               ordered said prosecutor to get against the wall, and, what said prosecutor perceived to be a threat of
               bodily harm, the armed, six (6) Law Enforcement Officers employed by the City of Virginia Beach, VA,
               littered "They are going to give said prosecutor one(1) more chance to provide a DNA sample"; Said
               prosecutor uttered to the armed six(6)Law Enforcement Officers employed by the City of Virginia
               Beach, VA."Once again, i do not consent";
           42. Then, the armed six(6)Law Enforcement Officers employed by the Cit>' of Virginia Beach, VA, began
               to apply some type of restraining body wrap device to said prosecutor body;
           43. Said prosecutor didn't want to attempt to fight back, because said prosecutor was already in shackles and
               handciiffs. and said prosecutor heard Law Enforcement Officers employed by the City of Virginia
               Beach, VA, talking outside the door, how they, the armed six (6)Law Enforcement Officers employed
               by the City of Virginia Beach, VA. were going to use brute force to get w^hat they needed if necessary,
               even though they, the armed six (6) Law Enforcement Officers employed by the City of Virginia Beach,
               VA, came in the room and said no one was going to hurt said prosecutor;
          44. Said prosecutor, verily believed, ifsaid prosecutor resisted the demand orders from the armed six (6)
               Law Enforcement Officers employed by the City of Virginia Beach. VA, in some way the armed six(6)
               Law Enforcement Officers employed by the City of Virginia Beach, VA, would cover-up, and.Justify
               their actions taken as an act in defending themselves, ifsaid prosecutor resisted whatever force the
               amicd six (6)Law Enforcement Officers employed by the City of Virginia Beach, VA,were to apply in
               the process of restraining said prosecutor in order to take a sample ofsaid prosecutors DNA;
          45. Now, by threat, coercion and under undue duress, and. in fear of bodily harm, or, possibly loss of life,
               from being placed in this body restraining device, said prosecutor, unwillingly followed the armed Law
               Enforcement Olficcrs employed by the City of Virginia Beach. VA. orders, and. by threat, coercion and
               under undue duress, and, without said prosecutor's consent, a woman, identified as a Law Enforcement
               Officer employed by the City of Virginia Beach, VA. unlawfully obtained a sample of said prosecutor's
               DNA;

          46. They, the armed, six (6)Law Enforcement Officers employed by the Cit>' of Virginia Beach, VA,then
               pulled said prosecutor up and escorted said prosecutor to the change out area where the armed, six(6)

      CLAIM: TRESPASS; TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE, 8 of 14
      AND FALSE IMPRISONMENT


                              COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 9 of 16 PageID# 9

     Illllll
      Constitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
      regulated militia, composed of the body of the people trained to arms, is the
     proper, natural, and safe defence of a free State; that standing armies in
      time of peace siiouid be avoided as dangerous to liberty, and that in all
      cases the military siiouid be under strict subordination to and governed by
      the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
      Abdullah Beneficial Owner 1=^ Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
      d/b/a SHA' HEED ABDULLAH WHITE®S~


              Law Enforcemeni Officers employed by ihe City of Virginia Beach, VA, had said prosecutor change into
              an orange jumpsuit, collected said prosecutor's property, and began to order said prosecutor to sign
              certain papers, and a certain order for said prosecutor's to give said prosecutor's fingerprints:
          47. Once again said certain orders done by threat, coercion and under undue duress, against said prosecutor's
              will and without said prosecutor's consent;
          48. By threat, coercion and under undue duress, said prosecutor signed certain papers and performed Law
              Enforcemeni Officers employed by the City of Virginia Beach. VA,certain orders, because said
              prosecutor was lead to verily believed, that there would be no way to contact said prosecutor's family
              without complying to Law Enforcement Officers employed by the City of Virginia Beach, VA,certain
              orders;

          49. Afier being put into a holding cell with another man, said prosecutor began to type numbers in a pay-
              phone to sec if said prosecutor could get ahold ofanyone; Said prosecutor, then noticed the other man in
              the cell making calls from the other pay-phone, so said prosecutor, asked if the other man could ask his
              contact to email said prosecutor's sister some information informing her, said prosecutor, been arrested
              and that said prosecutor, does not remember anyone's phone number. The other man,obliged said
              prosecutor's request, then said prosecutor's sister emailed back said prosecutor with a contact number;
              Said prosecutor, contacted her and informed her of all that had occurred;
          50. According to my recollection, said prosecutor, verily believes the military prepped the gate attendees to
              stop said prosecutor at the gate, and turn said prosecutor, over to the Law Enforcement Officers
              employed by the City of Virginia Beach, VA, because there was no inspection performed on said
              prosecutor's automobile;
          51. Said prosecutor, also later found out, there wasn't an all-hands safety stand talk for the 96 hours break
              either, said prosecutor was just told that, so that said prosecutor would be stopped at the gate, not be read
              any rights by any of the armed Law Enforcement Olficers employed by the City of Virginia Beach, VA,
              and placed under arrest by armed Law Enforcement Officers employed by the City of Virginia Beach,
              VA;
          52. Said prosecutor, was then moved to another cell with two other men for twenty-three and half hours(23
              and Vi hrs)a day and twenty-four(24) hours for some days;
          53. Said prosecutor, was given close-to-poisonoiis, unhealthy food; and no fresh water was ever given upon
              prosecutor's request, only poisonous fluoride tap-water from the cell's sink was made available;
          54. After two days, said prosecutor was scheduled for an arraignment hearing, where said prosecutor learned
              this whole-matter was in regards to case: un-verifled non-indictment: Docket #;[CL 21-2598]. which at
              the time said prosecutor had an action filed in 'Federal Court' at "District Court of the united States for
              eastern District of Virginia Norfolk District': NOTICE OF MOTION AND MOTION TO INTERVENE
              WITH AN INJUNCTION (verified) Case number:[3:2021cv00327|. RA 282 044 227 US. and. at that
              time still pending, undetermined; sec Exhibit D;
          55. Said prosecutor, demanded the matter be discharged and, said prosecutor's immediate release, but
              instead, said prosecutor was given a bond hearing, scheduled two days later, where the conditions were
              set that only someone from the military could pick said prosecutor up;
          56. Said prosecutor, asked said prosecutor's sister to reach out to some numbers said prosecutor provided to
              contact said prosecutor's chain ofcommand; Said prosecutor's friend got in touch with the same leading-

     CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE,                                       9 of 14
     AND FALSE IMPRISONMENT


                              COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 10 of 16 PageID# 10

        11
       Constitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
       regulated militia, composed of the body of the people trained to arms, is the
       proper, natural, and safe defence of a free State; that standing armies in
       time of peace should be avoided as dangerous to liberty, and that in all
       cases the military should be under strict subordination to and governed by
       the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
       Abdullah Beneficial Owner 1='^ Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
       d/b/a SHA' HEED ABDULLAH WHITE©®™


                petty officer in said prosecutor's chain ofcommand, and asked him that if he knew that said prosecutor
                was locked up in jail? He replied that he was told "not to get involved";
            57. Said prosecutor, at that time knew that the military wasn't coming to pick said prosecutor up, and, the
                bond was orchestrated in such a way for said prosecutor to remain in jail;
            58. Said prosecutor, managed to assemble a plan to have one of said prosecutor's fellow shipmates come to
                sign for said prosecutor's release.
            59. Said prosecutor, was released, but certain property of said prosecutor was not returned to said prosecutor,
                and. Law Enforcement Officers employed by the City of Virginia Beach, VA,refused to return said
                certain property to said prosecutor when said prosecutor made demand its immediate return, which now,
                at that time, said prosecutor deems as thef^;



                           WRONG-DOERS MISCONDUCT AND VIOLATIONS OF

                              UNALIENABLE RIGHTS UNDER COLOR OF LAW



            60. i, wish court to take judicial notice: Wrong-doer City of Virginia Beach, VA;XX-XXXXXXX is a
                political subdivision oflhe COMMONWEALTH Ol- VIRGINIA; a body politic. 1-HlN: 546001736; and,
            61. i, wish court to take further Judicial notice: Wrong-doer COMMONWEALTH OF VIRGINIA; a
                body corporate, FEIN: 546001736, organized and e.\isting iinderthe laws ofthe U.S. / UNITl-.D
                STATES; and.

            62. i, wish court to take further judicial notice: U. S. / UNITED STATES: The District of Columbia was
                originally provided for in the Constitution for the United States of America (9-17-1787)at Article 1
                Section 8, specifically in the last two clauses, sec Exhibit A. and. Pursuant to The District of
                Columbia Organic Act 1871 CHAP. LXIl.-An act to provide a Governmentfor the District of
                Columbia.-, The United States/U.S., only, has jurisdiction within those 10 square miles over its servants,
                employees, officers and agents, and, or any body politic/body corporate created, organized and existing
                under its laws; see Exhibit C. and,
            63. i, wish court to take further judicial notice: Wrong-doer The City of Virginia Beach Police
                Department, VA,City of Virginia Beach, VA, is not a part of the executive branch of government,said
                government: the ■"commonwealth of Virginia: one ofthe several States of the Union"
            64. i, wish court to take further judicial notice: Wrong-doer City of Virginia Beach, VA is responsible for
                the conduct of its police Officers whom are acting in the course and scope of their employment;
            65. Wrong-doer City of Virginia Beach Police Department, VA. City of Virginia Beach, VA police officer
                Briana Spratley. and. or wrong-doer City of Virginia Beach Police Dcparlmeiu. City of Virginia Beach,
                VA. is believed to have created this juridical/legal person: SIIAI lEED WllffE;
            66. 'fhis juridical/legal person's race/nationality: Bl.ACR OR AFRICAN AMERICAN, (there is no such
                continents, and, or nations known as BLACKS OR AFRICAN AMERICAN) see Exhibit V..
            67. Wrong-doers, wrongfully intending used said prosecutor's given name and family name, and, using
                "CAPITIS DIMINUTIO MAXIMA", creating a change in said prosecutor's civil condition, and also using
                said prosecutor's image and likeness (NIL), and. acting undercolor of law, to wit, undercolor of
                statutes, ordinances, regulations, policies, customs and usages of the COMMON WI-iALTl I OF

      CLAIM: TRESPASS: TORT:          FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE, 10 of 14
      AND   FALSE   IMPRISONMENT


                               COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 11 of 16 PageID# 11

        ii
       Constitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
       regulated militia, composed of trte body of the people trained to arms, is the
       proper, natural, and sdfe defence of a free State; that standing armies in
       time of peace should be avoided as dangerous to liberty, and that in all
       cases the military should be under strict subordination to and governed by
       the civil poh'er. Notice of Special Restricted Appearance: White, Sha'Heed
       Abdullah Beneficial Owner 1^^ Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
       d/b/a SHA' HEED ABDULLAH WHITES©'"


               VIRGINIA ; a body corporalc and/or ihc City of Virginia Beach Police Oeparlmcnl, City of Virginia
               Beach. VA.attached thi,s jiiridical/legal person to the man. said prosecutor;
           68. Wrong-doers wrongfiilly intending, by it's servants, employees, ofTicers and agents, acting under color
               of law. to wit, under color ofslatiitcs, ordinances, regulations, policies, customs and usages of the
               COMMON Wl-AL'ITl Ol" VIRGINIA : a body corporate and/or the City of Virginia Beach Police
               Department. VA..City of Virginia Beach. VA. violated said prosecutor's, a man; iinalicnabic rights, in
               the manner of business as usual;

           69. On the 2"'' day ofJu/r. twenty Iwcnty-onc (2021). prosecutor, a man. was urongfiilly arrested by Law
               Enforcement OITicers employed by the City of Virginia Beach, VA,said arrest based on a certain
               "CAPITIS DIMINUTIO MAXIMA",legal person,(it's creator unknown),created from prosecutor's name,
               image and likeness(NIL), and, a certain property of prosecutor was searched and it and certain contents
               from inside said property was seized;
           70. Such wrongful arrest, search, and seizure physically deprived prosecutorofsaid prosecutor's freedom
               and liberty ;
           71. Said search, seizure, restraint and arrest was unlawful, and in violation ol'THE CONSTITUTION OF

               THE UNITED STATES OF AMERICA - 1787 BILL OF RIGHTS ARTICLE IV The right ofthe
               people to be secure in their persons, houses, papers, and effects, against unreasonable searches and
               seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath
               or affirmation, and particularly describing the place to be searched, and the persons or things to be
               seized.;

           72. Wrong-doer City of Virginia Beach, VA is responsible for the conduct of its police Officers whom are
               acting in the course and scope of their employment;
           73. On the 2"^ day ofJi//r. twenty twenty-one(2021). six (6)armed Law Enforcement Officers employed by
               the City of Virginia Beach. VA, unknown to said prosecutor, and said six(6)armed Law Enforcement
               Officers employed by the City of Virginia Beach, VA, while acting in the course and scope of
               employment as six(6)Law Enforcement OfTicers employed by the City of Virginia Beach, VA. did
               unlawfully, wrongfully intending by physical restraint, threat and coercion take a sample of prosecutor's,
               a man, DNA sample against the will and without pemiission or consent ofsaid prosecutor;
           74. Wrong-doer City of Virginia Beach, VA is responsible for the conduct of its police Officers whom are
               acting in the course and scope of their employment;
           75. Prosecutor; a man. was placed in a Jail cell at wrong-doer City of Virginia Beach Police Department.
               City of Virginia Beach. VA. for approximately seven (7) days and six (6) nights, this wrongfully
               intending act by City of Virginia Beach Police Department. City of Virginia Beach VA. phy sically
               deprived prosecutor ofsaid prosecutor's freedom and liberty;
           76. As a result of wrong-doer. City of Virginia Beach Police Department. City of Virginia Beach VA,
               wrongfully intending, said prosecutor, a man; was aggrieved, injured and harmed, when said
               prosecutor's unalienable rights secured and protected by The Constitution OfThe United States Of
               America - 1787, ARTICLE III Section 2. / BILL OF RIGHTS ARTICLE IV / BILL OF RIGHTS

               ARTICLE V / BILL OF RIGHTS ARTICLE VI / BILL OF RIGHTS ARTICLE VII / BILL OF

               RIGHTS ARTICLE IX, were violated, and.




      CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE, 11 of 14
      AND FALSE IMPRISONMENT


                               COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 12 of 16 PageID# 12

      ini
       Constitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
       regulated militia, composed of the body of the people trained to arms, is the
       proper, natural, and safe defence of a free State; that standing armies in
       time of peace should be avoided as dsngerous to liberty, and that in all
       cases the military should be under strict subordination to and governed by
       the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
       Abdullah Beneficial Owner 1'' Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
       d/b/a SHA' HEED ABDULLAH WHITES®™




           77. i, wish court to take further judicial notice: Pursuant to THE CONSTITUTION OF THE UNITED
               STATES OF AMERICA -1787 ARTICLE III Section 2. The judicial Power shall extend to all Cases,
               in Law and equity, arising under this Constitution, the Laws ofthe United States, and Treaties made, or
               which shall be made, under their Authority; ...The trial of all Crimes except in Cases of Impeachment,
               shall be by jury; and such Trial shall be held in the State where the said Crimes shall have been
               committed; but when not committed within any State, The Trial shall be at such Place or Places as the
               Congress may by Law have directed. Has been violated; and
           78. i,wish court to take judicial notice: Pursuant to THE CONSTITUTION OF THE UNITED
               STATES OF AMERICA -1787 BILL OF RIGHTS ARTICLE IV The right of the people to be
               secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not
               be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and
               particularly describing the place to be searched, and the persons or things to be seized. Has been
               violated; and.
           79. i, wish court to take judicial notice: Pursuant to THE CONSTITUTION OF THE UNITED
               STATES OF AMERICA -1787 BILL OF RIGHTS ARTICLE V No person shall be held to answer
               for a capital, or otherwise infamous crime, unless on a presentment or indictment of a Grand Jury, except
               in cases arising in land or naval forces, or in the Militia, when in actual service in time ofwar or public
               danger; nor shall any person be subject for the same offence to be txvice put in jeopardy of life or limb;
               nor shall be compelled in any Criminal Case to be a witness against himself, be deprived of life, libert>',
               or property, without due process of law; nor shall private property be taken for public use, without just
               compensation. Has been violated, and.
           80. i.wish court to take judicial notice: Pursuant to THE CONSTITUTION OF THE UNITED
              STATES OF AMERICA -1787 BILL OF RIGHTS ARTICLE VI In all criminal prosecutions, the
               accused shall enjoy the right to a speedy and public trial, by an impartial Jury of the State and district
               wherein the crime shall have been committed, which district shall have been previously ascertained by
              law, and to be informed of the nature and cause of the accusation; to be confronted with the witnesses
              against him; to have compulsory process for obtaining witnesses in his favor, and to have the Assistance
              of Counsel for his defence. Has been violated, and,
           81. i, wish court to take judicial notice: Pursuant to THE CONSTITUTION OF THE UNITED
              STATES OF AMERICA -1787 BILL OF RIGHTS ARTICLE MI In suits at common law. where
              the value in controversy sliall exceed twenty dollars, the right oftrial by jur\' shall be preserved, and no
              fact tried by a jiiiy shall be olhci^vise re-examined in any Court of the United states, than according to
              the rule of the common law. Has been violated, and,
           82. i, wish court to lake judicial notice: Pursuant to THE CONSTITUTION OF THE UNITED
              STATES OF AMERICA -1787 BILL OF RIGHTS ARTICLE IX The enumeration in the
              Constitution, ofcertain rights, shall not be construed to deny or disparage other retained by the people.
              Has been violated.




      CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE, 12 of 14
      AND FALSE IMPRISONMENT


                                COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 13 of 16 PageID# 13

      iConstitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
       regulated militia, composed of the body of the people trained to arms, is the
       proper, natural, and safe defence of a free State; that standing armies in
       time of peace should be avoided as dangerous to liberty, and that in all
       cases the military should be under strict subordination to and governed by
       the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
       Abdullah Beneficial Owner 1" Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
       d/b/a SHA' HEED ABDULLAH WHITE©®"*




            Wherefore, Prosecutor respectfully rec|uire of this I ionorable Court:
                     A. Prosecutor demnnds juclginenl against wrongdoers for said sum of Fi/iy Million Dollars,(USD
                         50,000.00().()(J)[.awful Money of the United States of America, as the penalty under the laws
                         aforesaid, and for his costs in this action:

                    B. Prosecutor in regards to case Docket #: un-verified, un-indictment(CL 21-2598], demands Court
                         Case, stylized as :"CL 21-2598" is to be made known to the world as, Void Ab Initio, and all of
                         its subsequent orders are to have no force of operation;
                    C. Permanently enjoin wrong-doers with an injunction from subjecting i. White. Sha" I lecd Abdullah
                         from practices/acts under color oflaw. to wit, under color of statutes, ordinances, regulations,
                         policies, customs and usages that violate said prosecutor's, a man. unalicnabic rights secured by
                         the THE CONSTITUTION OF THE UNITED STATES OF AMERICA -1787 ARTICLE 111

                         Section 2. / BILL OF RIGHTS ARTICLE IV / BILL OF RIGHTS AR'flCLE V / BILL OF

                         RIGHTS AR TICLE VI / BILL OF RIGHTS ARTICLE VII / BILL OF RIGHTS ARTICLE IX;
                    D. Grant such other and further equitable relief as the court deems just, necessary and proper to
                       protect i. White. Sha" I Iced Abdullah, a man, from further harm and injury by wrong-doers;


                                                   DEMAND FOR TRIAL BY JURY



               Sha'Heed Abdullah White, a man, prosecutor, hereby demands a trial by jury, for said matters at issue, in
               said court;



                                   i say here and will verify in open court that all herein be true;



                                                       Respectfully submitted,



       Executed on the__l3L_         tJl July. 2021,



                                                                        While. Sha" I Iced Abdullah; w ilhout the United States
                                                                        Held in trust, w ithout the United States
                                                                        All Rights Reserved

                   Vvr-girud
       Slate oFNcw Jersey.     -
       County of                             ss.
          White, Sha" H^d Abdullah, a man; of full age, being duly sworn, or afllrmcd according to law, on his oath saith:
      That he is the claimant in the bill hereto annexed and has read the same: That the facts, matters and things therein set
      forth, except only as to those stated on information and belief, are true of his own knowledge, and as to such matters,
      facts and things as are set forth therein on infonnation and belief, he believes them to be true;

         Sworn, or affirmed-t.o and subscribed before me _         ,day of July, 2021;

       Notary Public                                                                         SEAL
      CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE, 13 of 14
      AND FALSE IMPRISONMENT


                                   COURT OF RECORD COMMON LAW JURISDICTION
                                                                                                                            Barbara L. Stevens
                                                                                                                             NOTARY PUBLIC
                                                                                                                        Commonwealth of Virginia
                                                                                                                              Reg.# 262023
                                                                                                                         Com. Exp. Dec. 31, 2022
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 14 of 16 PageID# 14

      iConstitution of Virginia 1870 ARTICLE I. BILL OF RIGHTS Sec 15. That a well-
       regulated militia, composed of the body of the people trained to arms, is the
       proper, natural, and safe defence of a free State; that standing armies in
       time of peace should be avoided as dangerous to liberty, and that in all
       cases the military should be under strict subordination to and governed by
       the civil power. Notice of Special Restricted Appearance: White, Sha'Heed
       Abdullah Beneficial Owner 1" Lien Holder of WHITE, SHA'HEED ABDULLAH Estate
       d/b/a SHA' HEED ABDULLAH WHITE©®'"




       White, Sha' Heed Abdullah Registered Owner
       ofWHITE,SHA" HEED ABDULLAH corp sole.
       Dba SHA'HEED ABDULLAH
       care of; Benigno Blvd,[421] Box 1753,
       county Camden
       state New Jersey republic,
       one of the several States of the Union
       Near.[08099-9998]
       The United States of America

       TO:
       Fernando Galindo dba
       Court Clerk
       Spottswood W. Robinson III and
       Roben R. Mcrhige, Jr. Federal Courthouse
       701 East Broad Street, Suite 3000
       Richmond, Virginia 23219




                                                    CERTIFICATE OF SERVICE


       I, WHITE,SHA' HEED ABDULLAH MAN; FOR WHITE,SHA' HEED ABDULLAH,CORP. SOLE DBA SHA' HEED
       ABDULLAH WHITE IS TO CERTIFY THAT 1 HAVE THIS DAY SERVED FERNANDO GALINDO. COURT CLERK
       FOR Federal Court" at "District Court of the united States for Eastern District of Virginia
       CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE,
       AND FALSE IMPRISONMENT by CERTIFIED MAIL:#
       Delivery thereon to ensure delivery to;
       Fernando Galindo dba
       Court Clerk
       Spottswood W. Robinson 111 and
       Robert R. Mcrhige, Jr. Federal Courthouse
       701 East Broad Street, Suite 3000
       Richmond. Virginia 23219




      CLAIM: TRESPASS: TORT: FOR ASSAULT AND FALSE ARREST WITH DEADLY FORCE, 14 of 14
      AND    FALSE IMPRISONMENT


                                  COURT OF RECORD COMMON LAW JURISDICTION
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 15 of 16 PageID# 15

                                 i, verify, all herein be true...
                               'federal district court'
                       of the united States for Eastern District
                                 ofVirginia Norfolk District


                                                     §
                                                            UNITED STATES DISTRICT COURT
                                                     §
                                                                             [civil division]
                                                     §
   a man: Sha'Heed Abdullah White,                   §
   the aggrieved party;
                                                     §
                                                                                ill
   prosecutor;
                                                     §
                                                            File No.            cfiq
                                                     §
                                                     §
                                                     §
  COMMONWEALTH OF VIRGINIA;                          §
  a body corporate, FEIN: 546001736,
                                                     §
  organized and existing under the laws of the                       declarations of wrongs:
   U.S./UNITED STATES,                               §
  City ofVirginia Beach,VA; a body corporate,        §
                                                                                 forgery
  FEIN: 540722061 organized and existing under       §
  the laws of the COMMONWEALTH OF VIRGINIA;
  a body corporate/politic, FEIN: 546001736
                                                   §
                                                                                     and
                                                   §
  City ofVirginia Beach Police Department,         §
                                                                                bad faith
  City ofVirginia Beach, VA                        §
  Municipal Police Department
                                                   §
  PUBLIC OFFICER dba                               §
  Briana Spratley, an individual dba               §
  Detective for City of Virginia Beach (Municipal) §
   Police Department
   Et. al.                                           §
   Wrong-doer(s)                                     §
                                                     §



                                         • "trial by jury"

                                  court of record: magistrate;


                                                 25 C. J. §§ 344; 346;
                                                    2. DANV. 259

                          The bill of rights of united States Constitution, Articles: VII; IX;
                                           Constitution of Virginia -1870,
                                     Article I, Section 13; Article I, Section 21;
Case 3:21-cv-00483-DJN Document 1 Filed 07/14/21 Page 16 of 16 PageID# 16


                                            'Federal Court'
                                                     at
                               District Court of the united States
                      for Eastern District of Virginia Norfolk District


  i: a man;
  prosecutor                                                   Nature of case: claim

  COMMONWEALTH OF VIRGINIA;
  a body corporate, FEIN: 546001736,                           claim: trespass [forgery];
  organized and existing under the laws
  of the U.S. I UNITED STATES,
                                                                             (verified)
  City of Virginia Beach,VA; a body corporate,
  FEIN: 540722061 organized and existing under
  the laws of the COMMONWEALTH OF VIRGINIA;
  a body corporate/politic, FEIN: 546001736

  City of Virginia Beach Police Department,
  City of Virginia Beach, VA
  Municipal Police Department
  PUBLIC OFFICER dba
  Briana Spratley, an Individual dba
  Detective for City of Virginia Beach (Municipal)
  Police Department
  Et. al.
  Wrong-doer(s)


                        I, require: a 'court of record'; "trial by jury';

                                  claim: trespass [forgery];


      i, a man claim:

             the said wrongdoer(s) trespass upon [my] property;

             the causal agent of the trespass, comes by way of its use of a forged instrument;
             the trespass did and does harm and injury to my property;
             the commencement of the harm began on 28th day of April, 2021;
                                                          I .j-tn
             the wrong continues to this day July         \"        2021 ;
             I require compensation for the intial and continual trespass upon my property;
             compensation due: Fifty Million Dollars(USD 50,000,000.00)
             Lawful Money of The United States of America                     ;




                   i, say here, and will verify in open court, that all herein be true
